Citation Nr: 1625055	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel







INTRODUCTION

The Veteran had active service from March 1996 to September 2000, and from July 2004 to November 2005.  The Board notes that the Veteran served with the Army National Guard of Colorado from February 2002 to October 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded for an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate etiological opinion must provide adequate reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran contends that his back began hurting during his service in Iraq, due to the wearing of heavy Kevlar vests and wear and tear.  He served in Iraq and Kuwait from November 2004 to November 2005.  A March 2005 post-deployment questionnaire, he reported back pain.  In a November 2005 service treatment record close to his service discharge, the Veteran reported a history of back pain due to his Kevlar vest.  The assessment was lumbar strain.  

In a January 2006 VA record, the Veteran reported low back pain due to the wearing of a Kevlar vest.  An October 2008 VA x-ray report diagnosed degenerative joint disease.  In a December 2008 VA record, the Veteran denied any back injury, but reported that back pain began after being in Iraq where he was carrying heavy loads.  A March 2010 private medical record noted back pain of several years.  

Here, the Veteran was afforded a December 2010 VA examination.  The examiner opined that the lumbar spine disorder was unrelated to service, noting that the Veteran made inconsistent statements relating to the onset of his back pain.  However, the examiner failed to address statements made by the Veteran's treating physician regarding continuous chronic back pain following his discharge.  See April 13, 2010 private medical record.  Specifically, the examiner noted the Veteran claimed he had back pain immediately following discharge in 2005.  See December 2010 VA examination report, p.130.  In this regard, the examiner referred to the Veteran's treatment for his back pain from March 2010 to April 2010.  During those consultations, it was indicated in treatment reports that the Veteran was being treated for low back pain that had increased in severity, and that symptoms had been present for weeks to months.  See private medical records, 3/10-4/10.  

The examiner also failed to address the April 13, 2010 physical therapy treatment report that specifically stated that the Veteran had a history of low back pain which temporarily resolved and then, one year prior to the physical therapy, came back again.  At that session, the Veteran reported that 1.5 months prior his back pain became severe.  The examiner selectively considered the Veteran's statement of symptoms being present for one and a half to two months, without considering his statements of intermittent back pain for more than a year prior to the flare up.  Accordingly, a remand is required for an addendum opinion to address such statements.  

Additionally, the examiner based the December 2010 opinion on the Veteran's minimal back treatment prior to 2010, stating that "[w]e have no records from 2005 to 2010 for his back."  See December 2010 VA Examination Report, p.130.  The Board notes that subsequent to this examination the Veteran submitted VA treatment records from an outpatient clinic from 2006 to 2008 wherein he reported low back pain.  Therefore, in the addendum opinion the examiner should also address this evidence of ongoing chronic pain prior to 2010.  Any outstanding records should also be obtained upon remand.  
Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include any records in and after 2005.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's low back disability is related to active service.

The examiner must address the following:  1) the Veteran's statements regarding his chronic back pain since discharge; 2) the private opinion dated July 2011; 3) the VA treatment records dated in 2006 and 2008; 4) the STRs dated in March and November 2005 noting back pain after wearing a Kevlar vest; and 5) the April 13, 2010 physical therapy notes of recurring back pain that flared up in 2010.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

